DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed August 15, 2022, with respect to the rejections have been fully considered and are persuasive in light of the amendments to the claims. Therefore, the rejections of the claims have been withdrawn and the application is now in condition for allowance, as detailed below.
	
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or reasonably suggest: providing neuromodulation comprising defining a timeline in which neuromodulation may be provided; dividing the timeline into a series of time slots; providing a plurality of neuromodulation entities, each of the plurality of neuromodulation entities being capable to claim at least one slot exclusively for providing neuromodulation, wherein each of the plurality of neuromodulation entities manages a stimulation block; providing an arbitration unit configured to honor the claim of the neuromodulation entities by assigning at least one of the series of time slots to the claiming neuromodulation entities; when two or more of the plurality of neuromodulation entities claim a same time slot of the series of time slots but require configurations that do not corrupt each other, honoring the claims of each neuromodulation entities, in combination of the other elements recited in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA M ALTER/Primary Examiner, Art Unit 3792